DETAILED ACTION
This action is pursuant to the claims filed on October 4, 2019. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “an elongate side of the elongate body” in lines 6 & 14. However, it is unclear whether the two sides are different or the same sides.
Accordingly, claims 2-9 are rejected by virtue of its dependency on independent claim 1.
Claim 4 recites “the device body”. However, there is insufficient antecedent basis for said limitation. 
Claims 6 and 7 recite “an elongate side of the elongate body”. However, it is unclear whether the sides are different from the elongate sides of claim 1 or the same sides.
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 8, 10-11, 13, 15 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (hereinafter ‘Shen’, U.S. PGPub. No. 2007/0197892), and further in view of Tooker et al. (hereinafter ‘Tooker’, U.S. PGPub. No. 2014/0277317).
In regards to independent claims 1, 10 & 19 and claims 2, 6, 8, 11, 13 & 15, Shen discloses an intracranial electrode (electrode assembly in Fig. 2) comprising an elongate body (an electrode shank shown in Fig. 2.3) comprising a stacked configuration: 
a first elongate (non-conductive) layer (single electrode element as shown in Fig. 2.1; in the assembled configuration, the lowest dielectric layer as shown in Fig 3.1);
at least one first layer conductive connector (channels of the electrode element formed on the lowest dielectric layer of Fig. 3.1; note that the channels are formed from platinum foil disposed on the dielectric layer, [0075]) disposed on and along a length of the first elongate layer;
a second elongate (non-conductive) layer attached to the first elongate layer such that the at least one first layer conductive connector is disposed between the first and second elongate layer (the second dielectric layer in Fig. 3.1; note that the platinum foils forming the electrode and the channels of the lowest dielectric layer is adjacent to the second dielectric layer as shown in Fig. 3.1); 
at least one second layer conductive connector (channels of the electrode element formed on the second dielectric layer of Fig. 3.1; note that the channels are formed from platinum foil disposed on the dielectric layer, [0075]) disposed on and along a length of the second elongate layer;
a third elongate (non-conductive) layer attached to the second elongate layer such that the at least one second layer conductive connector is disposed between the second and third elongate layer (the third dielectric layer in Fig. 3.1; note that the platinum foils forming the electrode and the channels of the second dielectric layer is adjacent to the third dielectric layer as shown in Fig. 3.1);
at least one third layer conductive connector disposed on and along a length of the third elongate layer (channels of the electrode element formed on the third dielectric layer of Fig. 3.1; note that the channels are formed from platinum foil disposed on the dielectric layer, [0075]);
a fourth elongate layer attached to the third elongate layer such that the at least one second layer conductive connector is disposed between the third and fourth elongate layer (the upper dielectric layer in Fig. 3.1; note that the platinum foils forming the electrode and the channels of the third dielectric layer is adjacent to the upper dielectric layer as shown in Fig. 3.1);
at least one fourth layer conductive connector disposed on and along a length of the fourth elongate layer (channels of the electrode element formed on the fourth dielectric layer of Fig. 3.1; note that the channels are formed from platinum foil disposed on the dielectric layer, [0075]);
at least one first layer contact (contact pads of the electrode element disposed on the lowest dielectric layer in Fig. 3.1, [0059], [0062]) coupled to the elongate body, wherein the at least one first layer contact is electrically coupled with the first side extension ([0059]: the contact pads are electrically coupled to corresponding channels); 
at least one second (non-conductive) layer contact (contact pads of the electrode element disposed on the second dielectric layer in Fig. 3.1, [0059], [0062]) coupled to the elongate body, wherein the at least one second layer contact is electrically coupled with the second side extension ([0059]: the contact pads are electrically coupled to corresponding channels);
at least one third layer contact (contact pads of the electrode element disposed on the third dielectric layer in Fig. 3.1, [0059], [0062]) coupled to the elongate body, wherein the at least one third layer contact is electrically coupled with the third side extension ([0059]: the contact pads are electrically coupled to corresponding channels); and
at least one fourth layer contact (contact pads of the electrode element disposed on the upper dielectric layer in Fig. 3.1, [0059], [0062]) coupled to the elongate body, wherein the at least one fourth layer contact is electrically coupled with the fourth side extension ([0059]: the contact pads are electrically coupled to corresponding channels).
However, Shen does not disclose that the each of the at least one layer conductive connectors comprises a corresponding side extension extending transversely from the corresponding distal end thereof. 
Tooker teaches an intracranial electrode (device 400 in Figs. 4A & 4B) comprising an elongate body formed from multiple polymer layers (multi-layer body 402). Tooker teaches that a plurality of electrodes are disposed along the center of the polymer layer while the conductive connectors or traces (conductive traces 410 disposed on the polymer layer as shown in Fig. 4B) are laterally spaced apart in a similar arrangement as Shen and extends in a direction perpendicular to the longitudinal axis of the polymer layer which is the direction extending toward the edge or lateral side of the polymer layer to couple to the electrodes disposed along the center of the polymer layer. Given that Shen explains that the position of the electrodes may be customized based on application, functional efficiency and manufacturing parameters ([0064]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the arrangement of the 
In regards to claim 20, Shen/Tooker combination discloses wherein the elongate body has a substantially rectangular or substantially square cross-sectional shape (see Figs. 3.1, 6.1 & 6.2). 
Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shen and Tooker, and further in view of Negi et al. (hereinafter ‘Negi’, U.S. PGPub. No. 2017/0007813).
In regards to claims 3 & 4, Shen/Tooker combination discloses the invention substantially as claimed in claim 1 and discussed above. However, Shen/Tooker combination does not disclose that the first and second layer contacts are disposed around a full outer circumference of the device body.
 Negi teaches providing various electrode sizes and shapes along a probe shaft including a circular electrode (see Fig. 5), horizontally extending electrode (see Fig. 6), spot electrode (Fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the size of the layer contacts of Shen/Tooker combination so that the layer contacts extend horizontally across the elongate layer as taught by Negi, thereby arriving at the claimed invention. Modifying the size of the electrode so that the electrode extends horizontally across the elongate layer involves routine skilled in the art and a predictable result of obtaining signals of larger recording site would ensue. 
Furthermore, it is noted that the first and second elongate layers are capable of being rolled into a cylindrical shape prior to being glued to each other and in this configuration, the horizontally extending electrode is disposed around a full outer circumference of the cylindrically shaped elongate layers. The lumen formed by the cylindrical shaped elongate layers is capable of receiving a device body which has not been further defined in the claim.  
Claims 5, 7, 8, 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shen and Tooker, and further in view of Motoyoshi et al. (hereinafter ‘Motoyoshi’, U.S. Pat. No. 8,229,539).
In regards to claims 5, 7, 9, 14 & 16, Shen/Tooker combination discloses the invention substantially as claimed in claims 1 or 10 and discussed above. However, Shen/Tooker combination is silent as to proximal portion of each of the elongate layers.
Motoyoshi teaches an insulating film (12b in Figs. 6A-6B, col. 6, lns. 50-53) comprising electrodes, wirings and terminals used for neural recording. Motoyoshi discloses that the wires which is equivalent to the conductive connectors of Shen/Tooker combination are embedded in the insulating film and that the insulating film comprises openings to expose bonding pads and electrodes (see Figs. 6A & 6B, col. 6, lns. 34-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each of the conductive connectors of Shen/Tooker combination so that the conductive connectors are embedded in corresponding opening along corresponding elongate layer and along a length of the elongate layers and the proximal ends of the conductive connectors are exposed to provide contact or bonding pads as taught by Motoyoshi, thereby arriving at the claimed invention. Embedding conductive interconnects in a dielectric substrate to protect and seal from the environment and exposing only the electrode and bonding/contact pads for recording and .
Allowable Subject Matter
Claims 17 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 17 & 18, Shen/Tooker combination fails to disclose a third elongate non-conductive layer comprising first and second partial layers and a lumen defined between the first and second elongate non-conductive layers, wherein the lumen extends along a length of the elongate body. There would be no motivation from the prior art to modify the thermally bonded stacked elongate layers and incorporate a lumen between the elongate layers (the elongate layers are stacked back to back and are thermally bonded ([0075]-[0076]) as doing so would modify the mechanical integrity of the closely packed elongate layers that form the assembled electrode body as shown in Figures 6.2 and 6.3. Accordingly, claim 18 is allowable as being dependent on claim 17. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        2/25/2022